Title: Charles Adams to Abigail Adams, 11 December 1794
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York Decr 11th 1794
          
          Since I left the Baron which was about three weeks ago I have had the melancholy account of his being attacked with the numb palsy. I never expect to see him again his total neglect of exercise has rendered it almost impossible he should ever recover. Thus

strikes the hand of disease—and we are no more. To me he has been a friend indeed and I may never expect [“]to look upon his like again.”—
          My brothers have gone where they will probably behold many scenes of distress. As it does not appear possible to stop the career of the French they may be obliged to return to this Country earlier than we expected. By the latest accounts to be credited the French army have obtained such a footing in Holland that according to their usual mode of progression the whole Country may in a few weeks be in their possession The present Session of Congress promises to be very tedious not an inch but what is disputed with all the virulence of party Messrs Ames and Dexter have gained great credit by the eloquence of their speeches but I fear a majority of Antifederalists in the lower house. If this Country is to be governed by Democratic societies honest men had better retire. “When vice prevails and impious men bear sway the post of honor is a private station” Colo Hamilton resigns in January and if Mr Jay does not return I think he will be proposed as Governor for this State. Though nothing of this kind has as yet transpired I have little doubt that it will shortly come forth. Should he prevail it will be the victory of Schuyler over many of our great Demagogues whether “this is a consolation devoutly to be wished” or not, I leave for those who are more fond of party animosity than I am to determine. Though I have much confidence in the firmness and independence of Col Hamilton yet I freely own I know of no man who can at the present moment support with perfect freedom the dignity of that chair.
          Adieu my dear Mother believe me ever your / affectionate son
          
            Charles Adams
          
        